DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022  has been entered.
 
Amendments
The amendments to the claims filed on 14 September 2022 are herein acknowledged.  Claims 1-20 remain pending and are hereinafter examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2017/0303891 A1) in view of Courtney (US 2017/0007203 A1).
Regarding Claim 1, Yamashita teaches a medical device (Fig. 1) comprising 
a plunger assembly coupled to a first tool, the plunger assembly configured to move the first tool in a distal and a proximal direction within a first lumen (see Fig. 1, “guidewire “W” and the hub portion 52, wherein the guidewire can move through the longitudinal axis of the channels; [0066], “the guide wire lumen 26 that accommodates the guide wire W, is interlocked with the second hub portion 52 in the hub casing 53”; regarding the movement of the first tool/guidewire, see [0095], Claim 18, [0008]);
a flush port assembly coupled to a second tool … coupled to a second lumen … [configured to move independently of the plunger assembly] … ([0045], “he operation proximal portion 31 is provided with a port 311 into which saline (saline solution) for priming is injected. The port 311 communicates with the image acquiring lumen 25”; [0007], “The medical device is insertable into a body lumen to acquire images and comprises: a shaft main body portion formed as a double-lumen structure comprised of an image acquiring lumen and a guide wire lumen”; Fig. 1, wherein the imaging unit 41 is inserted into another lumen, lumen 62, and is connected to the proximal portion of the handle through other parts such 42; [0010], “to maintain the high operability without the interference of the motion of the drive shaft and the imaging unit via the image acquiring lumen with the operation of the guide wire via the guide wire lumen” that can be interpreted as independent operations of the first and the second tool within the lumens. Therefore, the other parts that are only in contact with the second tool will also move independent of the plunger assembly); and 
a handle body connecting the plunger assembly to the flush port assembly, the handle body comprising a bifurcation joint, the bifurcation joint arranged to couple the first lumen and the second lumen to a dual lumen catheter (Fig. 1 including parts such as #37, 32, and 51-54; Fig. 1, part 53 connecting devices inserted through ports 51- 52 and the port 311 to a dual lumen catheter including lumens formed within 61 and 62).
However, Yamashita is silent as to wherein the flush port assembly configured to rotate, at least partially, about a longitudinal axis of the second tool.
Courtney discloses a flush port assembly coupled to a second tool (Figs. 3A, 3B; [0038]) the flush port assembly configured to rotate, at least partially, about a longitudinal axis of the second tool ([0038]; see also [0038] wherein “a fluid rotary joint including outer housing 210 and a rotatable insert 215 (shown in FIG. 3a and FIG. 3b). … Although the fluid rotary joint is shown the present example implementations as being provided at a proximal end of catheter 100, it is to be understood that any component along the length of the rotating components of catheter system 560 may contain the fluid rotary joint. … For clarity, "rotatable" or "rotating" components refer to components that rotate with a rotatable shaft …”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flush port and the second tool, as taught by Yamashita, to include a flush port that is only coupled to the second tool that is capable of rotating independently of the other tool, like taught by Courtney and Yamashita, in order to enable the transport of fluids through the moving/rotatable parts in interventional diagnostic systems (see Courtney [0036]). 
	Regarding Claim 2, Yamashita as modified by others under Claim 1 is silent as to “wherein the flush port assembly can rotate at least 180 degrees about the longitudinal axis of the second tool.”
	Courtney further discloses the aforementioned claimed limitation except for “at least 180 degrees” ([0038]-[0039] rotatable insert and rotary joint; [0012]-[0013]). Courtney also teaches that the “rotatable insert is rotatable within the outer housing” ([0012]) that can be considered as a fully rotatable rotary joint. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rotate the rotatable flush port assembly, like taught by Courtney, at least 180 degrees, in order to enable the transport of fluids through the moving/rotatable parts in interventional diagnostic systems since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 4, Yamashita in view of others under Claim 1 discloses a plunger assembly  and a flush port assembly. Yamashita further discloses wherein the devices can be parallel to one another ([0063]).
Regarding Claim 5, Yamashita further discloses a bifurcation joint in the handle body, wherein the bifurcation joint connects the plunger assembly to a first lumen of a dual-lumen catheter and the flush port assembly to a second lumen of the dual-lumen catheter (regarding the plunger assembly, the flush port assembly, and the bifurcation joint, see the rejection under Claim 1; see also Fig. 1 wherein the part 53 connects the imaging device to a lumen and the guidewire assembly/plunger assembly to another lumen).
Regarding Claim 6, Yamashita further discloses a dual-lumen catheter with a first and second lumens (Fig. 1; [0035], “main body portion 22 is formed by or comprised of a first pipe body 61 in which the image acquiring lumen 25 is formed, and a second pipe body 62 in which the guide wire lumen 26 is formed”).
Regarding Claim 7, Yamashita further discloses wherein the first tool is disposed in the first lumen and the second tool is disposed in the second lumen (Fig. 1; [0035], “main body portion 22 is formed by or comprised of a first pipe body 61 in which the image acquiring lumen 25 is formed, and a second pipe body 62 in which the guide wire lumen 26 is formed”).
Regarding Claim 10, Yamashita further discloses wherein the second tool comprises an imaging transducer configured to communicatively couple with an imaging controller via a hub assembly ([0031], “a medical device 1 is an ultrasound catheter that accommodates an imaging core 4 for performing ultrasound diagnosis and is configured to be inserted into a body lumen”; Fig. 2, imaging unit 411 and 412; [0050], “a signal detected by the transducer unit 41 by receiving the ultrasound waves is transferred to the external drive device 7 via the signal line 43, the hub-side connector 313, and the drive-side connector 711”). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2017/0303891 A1), in view of Courtney (US 2017/0007203 A1), and further in view of Krupica (US 2018/0280642 A1).
Regarding Claim 3, Yamashita further discloses wherein one of the tools can be a radial ultrasound imaging unit and the other tool can be a guidewire (see the rejection under Claim 1). 
However, Yamashita as modified by others under Claim 1 is silent as to wherein the first tool comprises a biopsy needle.
In a similar field of endeavor, Krupica discloses a bronchoscope with a dual port handle that is capable of receiving two medical devices including a biopsy needle  (Abstract; Fig. 1; [0027]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire in one of the working channels, as taught by Yamashita, to be a biopsy needle, like taught by Krupica, in order to in order to enable the system to perform image guided biopsy operations. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2017/0303891 A1), in view of Courtney (US 2017/0007203 A1), and further in view of Perkins (US 2009/0248142 A1).
	Regarding Claim 8, Yamashita further discloses a probe attached to the distal end of the dual-lumen catheter, wherein the probe includes a third lumen aligned with the first lumen of the dual-lumen catheter (Fig. 2, wherein the part 21 can be considered as a part of the probe that includes a lumen which is aligned with the lumens of the catheter).
However, Yamashita is silent as to a probe that has two lumens that are aligned with the lumens of the catheter. 
	Perkins teaches a probe attached to the distal end of the dual- lumen catheter, wherein the probe includes a third lumen aligned with the first lumen of the dual-lumen catheter and a fourth lumen aligned with the second lumen of the dual-lumen catheter (Fig. 3B wherein the distal end of the catheter can be considered as a prob; Fig. 3D wherein the lumens of the prob are aligned with the lumens of the catheter).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the dual lumen catheter, as taught by Yamashita, to include two lumens that are aligned with the lumens of the catheter, like taught by Perkins, in order to provide working channels for medical tools such as an imaging transducer and a penetrator to perform imaging and guide a tissue penetrator (see Perkins Fig. 3B, #81 imaging transducer and #85 penetrator; [0056], [0058], [0060]).
	
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2017/0303891 A1), in view of Courtney (US 2017/0007203 A1), and further in view of Perkins (US 2009/0248142 A1), and further in view of Courtney, hereinafter Courtney 2 (US 2019/0374196 A1).
Regarding Claim 9, Yamashita in view of others as stated above under Claim 8, discloses all the elements of Claim 8. However, Yamashita as modified by others Claim 8 is silent as to “wherein the probe is attached to the distal end of the dual- lumen catheter via a reflow process.”
	Courtney 2 further teaches wherein the probe is attached to the distal end of the dual- lumen catheter via a reflow process (see Abstract; [0054]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dual lumen catheter and the probe, as taught by Yamashita in view of others as stated under Claim 8, to be attached through a reflow process, like taught by Courtney 2, in order to attach parts with various diameters (see Courtney 2 [0054]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2017/0303891 A1), in view of Courtney (US 2017/0007203 A1), and further in view of Hancock (US 2020/0360085 A1).
Regarding Claim 11, Yamashita further discloses an imaging transducer that is coupled to the hub assembly via a drive cable ([0050], “a signal detected by the transducer unit 41 by receiving the ultrasound waves is transferred to the external drive device 7 via the signal line 43, the hub-side connector 313, and the drive-side connector 711”; [0038], “a drive shaft 42 having a distal end at which is attached the transducer unit 41”).
However, Yamashita is silent as to a proximal drive cable with a first diameter and a distal drive cable with a second diameter, the first diameter larger than the second diameter.
Hancock teaches a proximal drive cable with a first diameter and a distal drive cable with a second diameter, the first diameter larger than the second diameter (Fig. 3, [0044]-[0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive cable, as taught by Yamashita, to include a proximal and distal ends with different diameters, like taught by Hancock, in order to be capable of working via a small diameter structure (see Hancock, Abstract).
Regarding Claim 12, Yamashita as modified by others under Claim 11 is silent as to “wherein an impedance compensator connects the distal drive cable to the proximal drive cable.”
Hancock further teaches wherein an impedance compensator connects the distal drive cable to the proximal drive cable ([0044], [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive cable, as taught by Yamashita and modified by others under Claim 11, to have an impedance compensator that connects the distal drive cable to the proximal drive cable, like taught by Hancock, in order to match the impedance of the parts with different diameters (see Hancock, Abstract and claim 1).
Regarding Claim 13, modified Yamashita under the parent claims, Claims 10-11, discloses an imaging controller coupled to the imaging transducer via a hub assembly … [and a signal line] ([0050], “a signal detected by the transducer unit 41 by receiving the ultrasound waves is transferred to the external drive device 7 via the signal line 43, the hub-side connector 313, and the drive-side connector 711”).
However, Yamashita is silent as to the use of a coaxial cable. 
Courtney further teaches an imaging controller coupled to the imaging transducer via a hub assembly and a coaxial cable ([0047] coaxial electrical cable; Fig. 6, [0097]; Fig. 1B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the signal line, as taught by Yamashita, to be a coaxial cable, like taught by Courtney, in order to provide a signal transmission mechanism and further reduce the noise in the system. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2017/0303891 A1), in view of Courtney (US 2017/0007203 A1), and further in view of Mugan (US 2010/0121218 A1).
Regarding Claim 14, Yamashita as modified by others Claim 1 is silent as to “wherein the handle body comprises at least two ergonomic contours that are mirrored.”
	Mugan teaches wherein the handle body comprises at least two ergonomic contours that are mirrored  (Fig. 19, #526, #528;  [0111]-[0112] “ergonomic design features 526 and 528”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as taught by Yamashita and modified by others as stated under Claim 1, to have ergonomic features, like taught by Mugan, in order to provide a clinician with enhanced feel of the device (see Mugan [0112]).

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2017/0303891 A1) in view of Perkins (US 2009/0248142 A1) and further in view of Chaggares (US 2017/0143297 A1).
Regarding Claim 15, Yamashita discloses a system comprising a handle assembly comprising (Fig. 1 including parts such as #37, 32, and 51-54) a bifurcation joint, the bifurcation joint comprising a plurality of ports (Fig. 1, #53; Abstract, “A medical device having an imaging function includes a shaft main body portion having an image acquiring lumen and a guide wire lumen extending from a distal side to a proximal side of the shaft main body portion. A proximal portion of the shaft main body includes a first shaft proximal portion in which the image acquiring lumen is disposed, and a second shaft proximal portion in which the guide wire lumen is disposed, and which are bifurcated”); 
a probe comprising an imaging window (Fig. 2, #27, 411, 412, showing an imaging transducer 411 in a housing 412 with an imaging window included in a probe that could be considered part 21 and related parts in the distal portion; Fig. 1, #41; [0038], “The imaging core 4 is provided with a transducer unit 41 for transmitting and receiving the ultrasound waves to and from biological tissue from the lumen”; [0076], “the ultrasound transducer 411 provided in the housing 412 moves and rotates in a longitudinal direction thereof, and it is possible to perform scanning in a substantially radial direction with ultrasound waves that are transmitted and received by the ultrasound transducer 411. In this manner, it is possible to acquire a 360°-cross-sectional image of surrounding tissue”) … and
a dual lumen catheter that connects to the probe and to one of the plurality of ports via the bifurcation joint of the handle assembly (Fig. 1, part 22 that includes a first pipe body 61 and a second pipe body 62. Part 22 is connected to the joint 53 through part 54 and it is also in connection with the transducer 41 within the probe. The dual lumen catheter may also include other parts such a drive shaft 42 as further explained in [0038]), wherein the dual lumen catheter … configured to axially rotate the [transducer] … within a body lumen … ([0038, “a drive shaft 42 having a distal end at which is attached the transducer unit 41 so that the drive shaft 42 is able to cause the transducer unit to rotate.”; [0047], “the ultrasound transducer 411 provided in the housing 412 moves and rotates in a longitudinal direction thereof, and it is possible to perform scanning in a substantially radial direction with ultrasound waves that are transmitted and received by the ultrasound transducer 411. In this manner, it is possible to acquire a 360°-cross-sectional image of surrounding tissue”).
However, Yamashita is silent as to the use of a marker, a braided layer in a catheter, and wherein the catheter rotates the probe in response to the axial rotation of the handle assembly.
Perkins teaches the use of a marker ([0025], “FIG. 3F is a perspective view of the marker structure of the tissue penetrating catheter”; [0047]) and a braided layer in a catheter ([0055]).
Chaggares further teaches wherein the catheter rotates the probe in response to the axial rotation of the handle assembly ([0021], “the catheter may include a handle with a manual or electronic control mechanism that operates to rotate the orientation of the transducer array 58 over an angle of +/−90 degrees. In one embodiment, the control mechanism 64 can include an elastomeric or metal sleeve that is connected to the ultrasound transducer array 58 and through which electrical conductors to the transducer elements are routed. Rotation of the proximal end of the sleeve in the handle of the catheter operates to rotate the transducer array 58 at the distal end of the catheter”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter, as taught by Yamashita, to comprise a braided layer, light taught by Perkins, in order to provide a reinforcement mechanism for the catheter (see Perkins [0055]). It would have been also obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transducer/probe, as taught by Yamashita, to further include a marker, like taught by Perkins, in order to aid the operator in adjusting the longitudinal position and rotation orientation (see Perkins [0047]). Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter and handle assembly, as taught by Yamashita, to rotate the probe in response to the rotations of the handle and catheter, like taught by Chaggares, in order to simplify the manufacturing process and reduce the complexity of the constructional features of the device (see Chaggares [0021]). Such modifications merely involve combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 16, Yamashita further teaches an imaging transducer extending through a first lumen of the dual lumen catheter and into the probe, the imaging transducer configured to generate an image of a body lumen via the imaging window (Fig. 1, wherein the transducer unit 41/probe that includes transducers is extended through a lumen of the catheter through the part 42; Fig. 2, wherein the probe as described in the rejection for Claim 1 is connected to a dual-lumen catheter; Fig. 2, [0076], “the ultrasound transducer 411 provided in the housing 412”; [0038], “a transducer unit 41 for transmitting and receiving the ultrasound waves to and from biological tissue from the lumen”; [0047], “the transducer unit 41 is movable inside the common lumen 27 and the image acquiring lumen 25 in the axial direction while rotating so as to generate a tomographic image of a blood vessel or the like”).
Regarding Claim 17, Yamashita is silent as to wherein the probe comprises a side port and the indication of the marker in the image of the body lumen indicates an orientation of the side port in the image of the body lumen.
Perkin teaches wherein the probe comprises a side port (Fig. 3B, #29; [0056]) and the indication of the marker in the image of the body lumen indicates an orientation of the side port in the image of the body lumen ([0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the catheter and probe, as taught by Yamashita, to include a side port and markers indicating an orientation of the side port, like taught by Perkins, in order to provide a mechanism to determine the relative orientation of the parts in the distal end of the probe. Such modifications merely involve combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 18, Yamashita is silent as to wherein the side port and the marker are oriented 180 degrees apart on the probe.
Perkins further teaches wherein the side port and the marker are oriented 180 degrees apart on the probe (Figs. 3F-3G, 4A-4B; [0061]-[0062] wherein 147 represents the penetrator path which is distinguishable from two other markers 148 which are positioned opposite to the penetrator path and the middle point between two markers 148 can be considered as a new marker that is oriented 180 degrees apart from the side port).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the catheter and probe, as taught by Yamashita, to be placed in a predetermined locations from each other, like taught by Perkins, in order to provide a mechanism to determine the relative orientation of the parts in the distal end of the probe. Such modifications merely involve combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 20, Yamashita discloses a system comprising: a handle assembly comprising a bifurcation joint, the bifurcation joint coupling a first conduit and a second conduit (Fig. 1 including parts such as #37, 32, and 51-54; Fig. 1, part 53 connecting conduits; Abstract, “A medical device having an imaging function includes a shaft main body portion having an image acquiring lumen and a guide wire lumen extending from a distal side to a proximal side of the shaft main body portion. A proximal portion of the shaft main body includes a first shaft proximal portion in which the image acquiring lumen is disposed, and a second shaft proximal portion in which the guide wire lumen is disposed, and which are bifurcated”); 
a probe comprising an imaging window … (Fig. 2, #27, 411, 412, showing an imaging transducer 411 in a housing 412 with an imaging window included in a probe that could be considered part 21 and related parts in the distal portion; Fig. 1, #41; [0038], “The imaging core 4 is provided with a transducer unit 41 for transmitting and receiving the ultrasound waves to and from biological tissue from the lumen”; [0076], “the ultrasound transducer 411 provided in the housing 412 moves and rotates in a longitudinal direction thereof, and it is possible to perform scanning in a substantially radial direction with ultrasound waves that are transmitted and received by the ultrasound transducer 411. In this manner, it is possible to acquire a 360°-cross-sectional image of surrounding tissue”); and 
a dual lumen catheter that connects the bifurcation joint to the probe via the first conduit (Fig. 1, part 22 that includes a first pipe body 61 and a second pipe body 62. Part 22 is connected to the joint 53 through part 54 and it is also in connection with the transducer 41 within the probe. The dual lumen catheter may also include other parts such a drive shaft 42 as further explained in [0038]), wherein the dual lumen catheter is configured to axially rotate the [transducer] … within a body lumen … ([0038, “a drive shaft 42 having a distal end at which is attached the transducer unit 41 so that the drive shaft 42 is able to cause the transducer unit to rotate.”; [0047], “the ultrasound transducer 411 provided in the housing 412 moves and rotates in a longitudinal direction thereof, and it is possible to perform scanning in a substantially radial direction with ultrasound waves that are transmitted and received by the ultrasound transducer 411. In this manner, it is possible to acquire a 360°-cross-sectional image of surrounding tissue”).
However, Yamashita is silent as to the use of a marker, and wherein the catheter rotates the probe in response to the axial rotation of the handle assembly.
Perkins teaches the use of a marker ([0025], “FIG. 3F is a perspective view of the marker structure of the tissue penetrating catheter”; [0047]).
Chaggares further teaches wherein the catheter rotates the probe in response to the axial rotation of the handle assembly ([0021], “the catheter may include a handle with a manual or electronic control mechanism that operates to rotate the orientation of the transducer array 58 over an angle of +/−90 degrees. In one embodiment, the control mechanism 64 can include an elastomeric or metal sleeve that is connected to the ultrasound transducer array 58 and through which electrical conductors to the transducer elements are routed. Rotation of the proximal end of the sleeve in the handle of the catheter operates to rotate the transducer array 58 at the distal end of the catheter”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transducer/probe, as taught by Yamashita, to further include a marker, like taught by Perkins, in order to aid the operator in adjusting the longitudinal position and rotation orientation (see Perkins [0047]). Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter and handle assembly, as taught by Yamashita, to rotate the probe in response to the rotations of the handle and catheter, like taught by Chaggares, in order to simplify the manufacturing process and complexity of the device (see Chaggares [0021]). Such modifications merely involve combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2017/0303891 A1) in view of Perkins (US 2009/0248142 A1) in view of Chaggares (US 2017/0143297 A1) and further in view of in view of Ranalletta (U.S. Patent No. 5,437,283).
Regarding Claim 19, Yamashita further discloses wherein a guidewire is extended through a second lumen of the dual lumen catheter and into the probe.
However, Yamashita is silent as to wherein a biopsy needle is used and wherein the biopsy needle is configured to exit the probe via the side port in response to actuation of a sliding button included in the handle assembly.
Perkins teaches a … needle ([0010]-[0011] a catheter having a tissue penetrator such as an advanceable needle; Figs. 2A, 3B, #85) extending though a second lumen of the dual lumen catheter and into the probe (Fig. 3B; [0056], Fig. 3E, #27 penetrator lumen), wherein the … needle is configured to exit the probe via the side port (Fig. 3B wherein the penetrator 85 exits the exit port 29).
Ranalletta further teaches “a biopsy needle … configured to exit … in response to actuation of a sliding button included in the handle assembly.” (Fig. 37, #222; Col. 19, Lines 24-33; Col. 23, Line 60 to Col. 24, Line 35, wherein the mechanism of the sliding actuator is explained).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe and corresponding catheter and the guidewire, as taught by Yamashita, to utilize a biopsy needle instead of the guidewire and extend it through a port within the probe, like taught by Perkins, in order to enable the system to perform image guided biopsy operations. It would have been further obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including the handle assembly and the catheter, as taught by Yamashita under Claim 17, to have an actuator on the handle that controls a biopsy needle, like taught by Ranalletta, in order to fire the biopsy needle to take a biopsy sample (Col. 19, Lines 24-33). Such modifications merely involve combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Response to Arguments
Applicant's arguments filed on 14 September 2022 have been fully considered but they are moot in light of the new grounds of rejection in view of the additional references provided in the present Office action. In this regard, Examiner directs the attention of the Applicant to the rejections provided above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        /KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793